DETAILED ACTION
Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (US 2019/0065542 A1; hereinafter Baker).

With respect to claim 1, Baker teaches: A multi-tenant computing system (see e.g. paragraph 18: “computing environment 100 may include a multi-tenant database system 110”; and Fig. 1), comprising: 
a database comprising tenant data for a plurality of tenants (see e.g. paragraph 18: “a multi-tenant database system 110”; and Fig. 1: “Multi-Tenant Database System 110”); 
one or more hardware processors (see e.g. Fig. 5: “Processing Device 502”; and paragraphs 86-87); and 
memory (see e.g. Fig. 5: “Main Memory 504”) storing instructions (see e.g. Fig. 5: “Instructions 522”) that, when executed by the one or more hardware processors (see e.g. paragraph 90: “Instructions 522 may also reside, completely or at least partially, within main memory 504 and/or within processing device 502 during execution thereof by computer system 500”), cause the multi-tenant computing system to perform (see e.g. paragraph 90: “one or more sets of instructions 522 (e.g., software) embodying any one or more of the methodologies or functions described herein”): 
receiving a first event definition (see e.g. paragraph 40: “changes of a particular portion of a multi-tenant database”; and paragraph 27: “Change events 122”) from a customer device of a first tenant of the plurality of tenants (see e.g. paragraph 40: “receive a request from a client device to subscribe to changes of a particular portion of a multi-tenant database. The client device may be from a tenant that is associated with the portion of the multi-tenant database and the request may subscribe the client device or other device to the changes”; and paragraph 27), the event definition defining a first business event trigger based on one or more see e.g. paragraph 27: “Change events 122… may represent instances of database activity (e.g., record update, trigger firing”; and paragraph 13: “The triggers can include one or more conditional statements and may perform one or more actions before, during, or after a change is applied to the database. For example, a trigger may detect when a particular record is changed”); 
receiving particular database change events from a change data capture service (see e.g. paragraph 32: “Change tracking initiation component 132 may initiate change tracking on a portion of the multi-tenant database system 110”), wherein each of the particular database change events represents a particular change to the tenant data for the plurality of tenants in the database (see e.g. paragraph 27: “Change events 122… may represent instances of database activity (e.g., record update, trigger firing… when a value of a particular field of a table is modified the multi-tenant database system 110 may initiate the generation of a change event”); 
identifying one or more particular business object changes based on the particular database change events (see e.g. paragraph 32: “Once the tracking is initiated, computing device 130 may process log data 116A-C using parallel processing component 134”; and paragraph 33: “Parallel processing component 134 may provide features for retrieving and analyzing log data 116A-C to identify activity that has occurred or is occurring on multi-tenant database system 110. Parallel processing component 134 may retrieve change events 122 stored within log data 116A-C”); 
comparing the first event definition against the one or more particular business object changes to determine whether the first business event trigger has been satisfied (see e.g. paragraph 33: “analyzing log data 116A-C to identify activity that has occurred or is occurring on multi-tenant database system 110”; and paragraph 49: “filter change events of ordered set 242… the filtering may be based on any data stored within data store 240 and may include filtering the change events based on tenants, tables, operations, other data”); 
when the first event trigger has been satisfied, emitting a first business event (see e.g. paragraph 34: “Event providing component 136 may provide the ordered set to one or more computing devices. The computing device that receives the ordered set may be the same computing device that requested the change tracking”; and paragraph 50: “Event providing component 136 may provide the filtered or non-filtered ordered set of change events to one or more computing devices. The change events may be provided to the computing device that requested the tracked changes or may be provided to a different computing device, such as a device (e.g., target device or destination device) identified by the request”); 
receiving a first notification definition from the customer device of the first tenant (see e.g. paragraph 13: “The triggers can include one or more conditional statements and may perform one or more actions before, during, or after a change is applied to the database”; and paragraph 16: “tracking and dissemination change events may enable a client of the database to subscribe to changes”), the first notification definition defining a first notification trigger based on the first business event (see e.g. paragraph 13: “a trigger may detect when a particular record is changed and may send an email alert to an owner of the record”; and paragraph 27: “Change events 122 may be individual entries that are included within the log data structure and may represent instances of database activity (e.g.… trigger firing”); and 
when the first notification trigger has been satisfied, performing a notification action (see e.g. paragraph 13: “detect when a particular record is changed and may send an email alert to an owner of the record”).

With respect to claim 2, Baker teaches: The computing system of claim 1, wherein the first business event trigger specifies at least one of: 
the first tenant (see e.g. paragraph 13: “a trigger… send an email alert to an owner of the record”);
 the one or more first business object changes (see e.g. paragraph 13: “a trigger may detect when a particular record is changed”); and 
one or more parameter thresholds for each of the one or more first business object changes.

With respect to claim 3, Baker teaches: The computing system of claim 1, wherein the first notification definition specifies at least one of: 
the first tenant (see e.g. paragraph 13: “an owner of the record”); 
the first notification trigger (see e.g. paragraph 13: “The triggers can include one or more conditional statements”); 
the notification action (see e.g. paragraph 13: “send an email alert”); and 
one or more of the first business events (see e.g. paragraph 13: “a particular record is changed”; and paragraph 27).

With respect to claim 4, Baker teaches: The computing system of claim 1, wherein performing the notification action comprises: 
sending an email, wherein content of the email represents the first business event (see e.g. paragraph 13: “a trigger may detect when a particular record is changed and may send an email alert to an owner of the record”).

With respect to claim 5, Baker teaches: The computing system of claim 1, wherein the instructions further cause the system to perform: 
providing an event definition application programming interface (API) (see e.g. Fig. 4B: “API 432”; and paragraph 78: “an application programming interface (API) 432 to system 416 resident processes to users or developers at user systems 412”); and 
receiving, from the customer device of the first tenant, the first event definition over the event definition API (see e.g. paragraph 77: “Invocations to such applications can be coded using PL/SoQL 434, which provides a programming language style interface extension to API 432… the subscriber making the invocation”; and paragraph 15: “enable a computing device to subscribe to changes of a portion of a database by sending a request to a server”).

With respect to claim 6, Baker teaches: The computing system of claim 1, wherein the instructions further cause the system to perform: 
providing a notification definition application programming interface (API) (see e.g. Fig. 4B: “API 432”; and paragraph 78: “an application programming interface (API) 432 to system 416 resident processes to users or developers at user systems 412”); and 
receiving, from the customer device of the first tenant, the first notification definition of the first tenant over the notification definition API (see e.g. paragraph 77: “Invocations to such applications can be coded using PL/SoQL 434, which provides a programming language style interface extension to API 432… the subscriber making the invocation”; paragraph 15: “enable a computing device to subscribe to changes of a portion of a database by sending a request to a server”; and paragraph 13: “detect when a particular record is changed and may send an email alert to an owner of the record”).

With respect to claim 7, Baker teaches: The computing system of claim 1, wherein each particular change to the tenant data for the plurality of tenants in the database (see e.g. paragraph 27: “Change events 122… may represent instances of database activity (e.g., record update, trigger firing, schema update, object creation). A change event… may be made up of one or more change vectors. A change vector may include a description of a change made to an aspect (e.g., a single block, row, column, table) of the database”) comprises at least one of: 
a row change in a table in the database (see e.g. paragraph 27: “change made to an aspect (e.g.… row”); and 
a column change in the table in the database (see e.g. paragraph 27: “change made to an aspect (e.g.… column”).

With respect to claims 8-13: Claims 8-13 are directed to a method implemented by a computing system corresponding to the active steps implemented by the computing system disclosed in claims 1-6, respectively; please see the rejections directed to claims 1-6 above which also cover the limitations recited in claims 8-13.

With respect to claims 14-20: Claims 14-20 are directed to a non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors to perform operations corresponding to the active steps performed by the computing system disclosed in claims 1-7, respectively; please see the rejections directed to claims 1-7 above which also cover the limitations recited in claims 14-20. Note that, Baker also discloses memory media storing program code to perform operations (see e.g. Baker, paragraph 74) corresponding to the active steps performed by the computing system disclosed in claims 1-7.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 10,678,773 B2 by Baker et al.
U.S. Patent No. 10,909,088 B2 by Colrain et al.
U.S. Patent No. 10,742,748 B2 by De Lavarene et al.
U.S. Patent No. 9,443,224 B2 by Dunn et al.
U.S. Patent No. 8,713,043 B2 by Hess.
U.S. Patent No. 9,647,904 B2 by Lissack.
U.S. Patent No. 10,970,486 B2 by Machado et al.
U.S. Patent No. 9,165,036 B2 by Mehra.
U.S. Patent No. 9,436,701 B2 by Wisman et al.
"Towards holistic multi-tenant monitoring for virtual data centers" by Hasselmeyer et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/UMUT ONAT/Primary Examiner, Art Unit 2194